Case 2:16-cv-03863-ADS-AKT Document 162 Filed 04/02/20 Page 1 of 4 PageID #: 2115




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  ==================================
  BERNARD CARL,                         : Civil Action NO.. 2:16-cv-03863-ADS-AKT
                                        :
                                        :
                            Plaintiff,  :
                                        :
             vs.                        :
                                        :
  RICHARD EDWARDS, JOHN HAWKINS,        :              REPLY TO MEMORANDUM
  SPECIALIST CARS OF MALTON             :              IN OPPOSITION TO MOTION
  LIMITED, GRAEME SCHOLES, LEFT         :              TO DISMISS
  HAND DRIVE LTD., PAUL SWEENEY,        :
  PHS CONSULTANTS, ANDREW               :
  HOWARTH, CHRISTOPHER WILLIAMS,        :
  TREVOR SMITH, FOOS CHINA TRADING,     :
  VIKASH LIMBANI, LANDMARK CAR CO.,     :
  JEFFREY PATTINSON, THOMAS HAMANN, :
  and JOHN DOES 1-5,                    :
                                        :
                            Defendants. :
  ===================================



         The plaintiff failed to respond to the Court’s January 14, 2020, Electronic Order,

  directing plaintiff to “explain why there is a genuine dispute of material fact regarding

  whether the Defendant engaged in a ‘pattern’ of racketeering activity.” (Emphasis added)

  The plaintiff incorrectly states that the issue is whether Carl should be allowed to proceed

  with discovery. Carl’s complaint and “supporting declarations” fail to make out a plausible

  claim against Hamann as the same factual claims have been repeatedly rejected not only

  in this Court, but in the Supreme Court of New York and the Superior Court of Connecticut,

  as discussed extensively in Hamann’s motion to dismiss and the attachments thereto.


                                                                                              1 of 4
Case 2:16-cv-03863-ADS-AKT Document 162 Filed 04/02/20 Page 2 of 4 PageID #: 2116




  Thomas Hamann and Maria Hamann v. Bernard Carl, Superior Court Docket #XX-XXXXXXX-

  S. (2018), BERNARD CARL V. THOMAS HAMANN, GEORGE KRAMER, Supreme Court

  of the State of New York, INDEX NO. 157289/2018, and This Court’s Memorandum of

  Decision in the instant case Carl v. Edwards et al., dated September 24, 2019. This Court

  can take judicial notice of these three cases in which the same factual allegations made by

  the plaintiff have been rejected both factually, and found to lack proximate cause to

  plaintiff’s losses as a matter of law.


  The legal standard which plaintiff has failed to meet was recently recited by this Court in

  Sosa v. N.Y. City Dep't of Educ., 2020 U.S. Dist. LEXIS 56310, 9, (2020)


  ’To survive a motion to dismiss pursuant to Rule 12(b)(6), "a complaint must contain
  sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its
  face.'" …Determining whether a complaint states a plausible claim for relief is "a context-
  specific task that requires the reviewing court to draw on its judicial experience and
  common sense." …I Additionally, a court "need not feel constrained to accept as truth
  conflicting pleadings that make no sense, or that would render a claim incoherent, or that
  are contradicted either by statements in the complaint itself or by documents upon which its
  pleadings rely, or by facts of which the court may take judicial notice.” (Citations omitted)

                The plaintiff continues to re-litigate the e-mails concerning a failed car sale

  transaction, which has been found to have no connection to Richard Edwards theft of

  plaintiff’s cars. Plaintiff claims in his brief that we know that Hamann and Richard

  Edwards worked in concert. This statement, assuming it relates to plaintiff’s stolen cars,

  has been rejected both factually in Thomas Hamann and Maria Hamann v. Bernard Carl

  Superior Court, Docket #XX-XXXXXXX-S. (2018) after a full trial, and as a matter of law in

  BERNARD CARL V. THOMAS HAMANN, GEORGE KRAMER, Supreme Court of the State

  of New York, INDEX NO. 157289/2018, and by this Court in its decision of September 24,



                                                                                             2 of 4
Case 2:16-cv-03863-ADS-AKT Document 162 Filed 04/02/20 Page 3 of 4 PageID #: 2117




  2019 in the context of an unfair business practice claim. Even if plaintiff’s malicious and

  wild speculation had any plausible merit, the e-mails have been repeatedly found by said

  Courts not to be causally related to plaintiff’s losses at the hands of his business associate

  Edwards. To delay the dismissal of his case, the plaintiff, after five years, multiple lawsuits

  in the United States and in England, is asking this Court to allow him to engage in fishing

  expedition which may lead to a “potential conspiracy.” Plaintiff concedes he has not one

  iota of evidence supporting a conspiracy. Plaintiff’s e-mail arguments have been

  repeatedly rejected and therefore the defendant Hamann respectfully requests that this

  case be dismissed with prejudice.



  Dated: April 2, 2020.
                                                    GEORGE W. KRAMER
                                                    Attorney for Defendant, Thomas Hamann

                                                    BY:/s/ George W. Kramer
                                                    George W. Kramer
                                                    Federal Bar No. ct 07982
                                                    30 Clemens Court
                                                    Rocky Hill, CT 06067
                                                    Telephone (860) 529-5105
                                                    Facsimile: (860) 529-5104
                                                    E-mail: gkramerlaw@gmail.com




                                                                                            3 of 4
Case 2:16-cv-03863-ADS-AKT Document 162 Filed 04/02/20 Page 4 of 4 PageID #: 2118




                                        CERTIFICATION

         I hereby certify that on the 2nd day of April 2020, the foregoing document was filed
  electronically with the Clerk of Court using the CM/ECF system, and notice of this filing will
  be sent to all attorneys of record by operation of the Court’s electronic filing system.




                                                   /s/ George W. Kramer
                                                   George W. Kramer




                                                                                           4 of 4
